Citation Nr: 0519495	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-05 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 26 to February 24, 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2002, a 
statement of the case was issued in May 2002, and a 
substantive appeal was received in May 2002.  By way of 
correspondence received by the RO in July 2002, the veteran 
withdrew his request for a Board hearing.  This case was 
previously before the Board and was sent for development in 
February 2003 and remanded in August 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had active duty from January 26 to February 
24, 1970; he was discharged as emotionally unsuitable for 
service.

3.  The medical evidence does not show a hernia during 
service, nor does it show a post-service or current hernia 
linked to any incident of active duty.

4.  An acquired psychiatric disability was not manifested 
during the veteran's active duty service, or for many years 
subsequent to service, nor is an acquired psychiatric 
disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  A hernia disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  An acquired psychiatric disability was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  After reviewing the claims folder, 
the Board finds the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for the benefits sought on appeal.  The May 2001 and January 
2005 letters informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining and the relative burdens of the 
veteran and VA in producing or obtaining that evidence or 
information.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that the letters implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  Thus, the failure to 
use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in May 2001 and the initial rating 
decision was issued to the veteran in March 2002.  Thus, the 
VCAA notice was timely.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA and private medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
The Board finds that there has been substantial compliance 
with the duty to assist provisions set forth in the 
applicable law and regulation.  As to the claim for service 
connection for an acquired psychiatric disorder, the veteran 
has been afforded a VA examination that includes a nexus 
opinion.  The Board notes that the veteran has not been 
afforded a VA examination in relation to his claim for 
entitlement to service connection for a hernia disability but 
a VA examination is not necessary in relation to this claim 
in light of the complete lack of evidence of a hernia during 
or subsequent to service.  There is no further duty to 
provide an examination or medical opinion with respect to 
either claim on appeal.  38 U.S.C.A. § 5103A(d);  38 C.F.R. 
§ 3.159(c)(4).


As such, the Board believes that there is sufficient medical 
evidence of record to decide the claims and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
Board again emphasizes that no additional pertinent evidence 
has been identified by the veteran as relevant to these 
issues.  In fact, by way of correspondence dated February 
2005, the veteran stated that he had no further evidence or 
information to submit in regards to his appeal.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served continuously for 90 days or more and a 
psychosis (to include schizophrenia) becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Hernia Disability

The veteran's service medical records are devoid of reference 
to complaints, symptoms, or diagnosis of a hernia.  The post-
service private and VA medical records are also negative for 
any findings relating to a hernia.  Service connection cannot 
be established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In light of the 
complete lack of evidence of the claimed disability during or 
subsequent to service, service connection for a claimed 
hernia disability is not warranted.

Acquired Psychiatric Disability

The veteran's service medical records show that he was 
diagnosed with emotional instability and homesickness in 
service in February 1970.  Current medical records show that 
the veteran suffers from an acquired psychiatric disability, 
to include schizophrenia.

The only medical evidence which addresses the etiology of the 
veteran's current psychiatric conditions is an October 2001 
VA psychiatric examination report.  The VA examiner noted 
that the veteran was diagnosed with homesickness, bed-
wetting, and basic immaturity during his one month of active 
duty service in 1970.  After examining the veteran and 
reviewing the veteran's claims file, the psychiatrist 
diagnosed the veteran with a psychotic disorder and a 
probable dysthymic disorder.  The examiner opined that it was 
less likely than not that the veteran's current depression 
and psychotic symptoms were etiologically related to his 
brief period of active duty (approximately one month) service 
over 30 years ago.  The Board also notes that, as the veteran 
had less than 90 days of active duty, the presumptive 
provisions of 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309, relating to psychotic disorders (to include 
schizophrenia), are not applicable.  

As the competent evidence shows that an acquired psychiatric 
disorder was not present during service or for many years 
thereafter, and the only competent opinion is that it is less 
likely than not that the veteran's current acquired 
psychiatric disabilities are related to his active duty 
service, service connection for an acquired psychiatric 
disability is not warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

Service connection for a hernia is denied.

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


